In an action of assumpsit on common counts for money payable for goods, wares and merchandise bargained and sold, for material furnished and for labor done and performed, there was a trial on a plea of never was indebted, and verdict and judgment were rendered for the full amount of the claim with interest. The defendant took writ of error. Even if the evidence be considered as *Page 940 
legally sufficient to show liability of the defendant on the ground that it authorized or ratified an indebtedness to the plaintiff, there is not sufficient evidence of an agreed price or of the reasonable value of the items constituting the alleged indebtedness of the defendant to the plaintiff. See Chase  Co. v. Miller, 81 Fla. 472, 88 So.2d 313; C. H.  N. Ry. Co. v. Burwell, 56 Fla. 217, 48 So.2d 213.
Reversed.
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.